Case 0:18-cv-61577-BB Document 71 Entered on FLSD Docket 05/31/2019 Page 1 of 1


                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 18-cv-61577-BB

 L.S., a minor by her mother and next friend
 YASMIN LORENA HERNANDEZ, et al.


        Plaintiffs,
 v.
 SCOTT ISRAEL, et al.

        Defendants.
 __________________________________________/
  STIPULATION TO RE-SCHEDULE MEDIATION IN COMPLIANCE WITH ORDER
                          TO SHOW CAUSE

        NOW COME the parties, by and through their respective counsel, having stipulated and

 agreed pursuant to the Court’s order to show cause [DE 69], that the mediation conference

 previously scheduled for August 8, 2019, be re-scheduled to July 10, 2019, at 10:00 a.m. with

 mediator, Jesse Faerber, Esquire. The location of the mediation conference shall remain the

 same: Mediation Inc., 401 East Las Olas Blvd, #1220, Fort Lauderdale, Florida 33301.


                                                     Respectfully Submitted,
 By:    /s/ Kristoffer R. Budhram              By:   /s/Cristopher J. Stearns
        KRISTOFFER R. BUDHRAM                        CHRISTOPHER J. Stearns
        Fla. Bar No. 125950                          Fla. Bar No. 557870
        50 N. Laura Street, Suite 2500               2455 East Sunrise Boulevard, Suite 1000
        Jacksonville, FL 32202                       Fort Lauderdale, FL 33304
        (904) 299-5500                               (954) 463-0100


 By:    /s/ Solomon M. Radner                        Attorneys for Defendant Scot Peterson
        SOLOMON M. RADNER
        Admitted Pro Hac Vice
        sradner@excololaw.com
        26700 Lahser Road, Suite 401
        Southfield, MI 48033
        (248) 291-9712

        Attorneys for Plaintiff
